BY THE COURT
(BETTS, District Judge).
According to the proofs a fabric is equally entitled to the denomination of knapsack, whether manufactured in an exceedingly simple and cheap form, a single bag or sack, or connected with additional appendages, the union of the' two comprising larger conveniences, superior finish and greater mechanical skill and labor. They are, when constructed either way, a manufactured article, the complete knapsack embraced in the denomination given to the article in the revenue laws declared upon. Two classes of citizens or subjects of the government are liable to taxation under the statute in question. The first may be said to be the producers of the article. Being an article of general and extensive merchandise and traffic, the masses in number and value of the commodities will probably be concentrated in most instances in the hands of capitalists or general dealers, and not be supplied individually by them as citizens and manufacturers. They acquire, hold and vend the articles and pay assessments upon them as marketable property and effects, equally if obtained in market overt or in fabrication as mechanics themselves.
The second general class will be that of the actual manufacturers of the commodities taxable. There, also, it will doubtless be found that practically a meagre proportion of the artizans personally are made liable to pay duties directly upon the fabrics, or that the actual makers are discriminated or known from contributors of materials, funds, labor or other aids to the general production. Where cases do exist in which manufactured property is owned and held, and sold or removed for consumption, or for delivery to others than agents of the manufacturers, &c., &e., upon whatever terms or conditions the manufacture may have been created and produced as between the mutual proprietors thereof, it will be competent to the government to deal with common property so produced and held under the law in question, with all the legal rights and remedies that might be exercised by individuals against persons standing in like relations in respect to each other, and reciprocal rights and responsibilities springing therefrom.
Upon that principle the United States, assuming that the defendants are manufacturers of dutiable products which are subject by law to the payment of 816,000 of duties or assessments, claim by implication a contract and promise by the defendants to pay that sum to the plaintiffs, and the defendants are sued as co-partners, claimed by the plaintiffs to be engaged in the business of manufacturing knapsacks. But they prove themselves to have been employed therein by McComb under an agreement with him to assist and aid in that business. The only work they did in the making of the knapsacks was supplying and sewing two small straps and buckles on each one, the material being of the value of a few cents for each knapsack. All the rest of the knapsacks were made and painted and the materials furnished by McComb, with whom the defendants were not connected in business except in these special particulars.
The declaration avers no undertaking on the part of the defendants binding them to make the knapsacks for the use of the government, or to secure or pay the duties recoverable from any party on the completion of the manufactured articles. That matter on the terms of the contract between the defendants and McComb remained in the hands of the defendants as agents, or sub-workers of McComb, or was entirely at *1325tlie disposal of McComb, as the producer or manufacturer thereof, or the sole agent shown by the evidence entitled to the delivery. The incidental services performed by the defendants cannot in any propriety of speech he termed making or manufacturing the article, any more than cutting and stitching a pair of straps to the legs of boots by a bootmaker, can be called manufacturing or making indefinite quantities of boots.
[The case was again submitted on written briefs, and the conoiusion above reached was adhered to by the court, and judgment entered accordingly. Case No. 16,393.]
Considering the suit, then, upon the pleadings and proofs offered by the plaintiffs, it must be adjudged not sustained upon grounds of legal sufficiency in technical points of view, or upon the merits, and the • decision of the case must be in favor of the defendants. Judgment for defendants on the verdict.